Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-16, and the species of Group 1, Figs 2-3 in the reply filed on 10/4/22 is acknowledged, as is applicant’s indication in the reply that claims 16-20, 22-24, 26-27 and 29-31 read on the elected species.
Claims 17, 19, 21, 23, 25, 28 and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/22. 
With regard to claims 17, 19 and 23 indicated by applicant as reading on the elected species, the examiner has found that the claims do not read on the elected species for the following reason. The claims appear to read on other species. With regard to claim 17 see the Detailed Description at numbered page 28 of the specification, lines 1-2. With regard to claim 17, see the Detailed Description at numbered page 28 of the specification, lines 28-34. With regard to claim 23, see the Detailed Description at numbered page 30 of the specification, lines 1-9. An action on the merits of claims 16, 18, 20, 22, 24, 26-27 and 29-31 follows.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 20, 22, 24, 26-27 and 29-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification in such a way as to show possession of the claimed invention by the applicant is: (with emphasis on the text in bold):
A.   at least one distal container abutment section (the problem here is in part the fact that the claim expression “at least one” encompasses one and more than one of the distal container abutment sections. In the case of elected Figs 2-3 two distal container abutment sections 120 and 122 are described in the specification, however, it is not apparent from the specification text or from the drawings exactly how 122 abuts any part of the packaging, and thus, exactly how 122 functions as a distal container abutment section. The examiner notes in the above regard that the specification text regarding Figs 2-3 does not make clear that the packaging could have flanges as shown at 17/22 in non-elected Figs 7-8. The examiner notes additionally in the above regard that the foldable cardboard construction of  Figs 7-8, as described at the top of specification page 30, contrasted with the thermoformed, deep drawn or injection molded construction of Figs 2-3 as described in specification page 27 4th paragraph, would not lead one to presume that flanges 17/22 were also necessarily a part of the Figs 2-3 construction.);  
B.   at least one proximal container abutment section (similar problem to that described above. The two proximal container abutment sections in Figs 2-3 are 130 and 132. Figs 2 and 3 properly show 132 abutting or in contact with the packaging at proximal packaging abutment section 32 consistent with the description in the specification text of the same. However, the last paragraph of specification page 27 describes that protrusion 34 may alternatively or additionally engage with 130, and this description is too vague to meet the requirements of the Statute given that the drawings do not show what is being described. It is not apparent from the specification text taken together with the drawings how the protrusion could engage the proximal end of the barrel alternatively or additionally to what is shown in Figs 2-3. For example, it appears that the bung would prevent container abutment section 130 from ever engaging the protrusion 34. In another example, given what applicant indicates is container abutment section 130, that is, the end of barrel 102 (note Fig 2), it would not appear that the end of the barrel could ever engage protrusion 34 in view of the slope of the protrusion walls. Compare, for example, how 130 in non-elected Figs 4 and 5 abuts the protrusion 34 apparently because of the relatively flat distal surfaces of the protrusion in those embodiments, and therefore, how 130 in those figures appears to be properly described as a proximal container abutment section as opposed to the unclear and inexact description of how 130 abuts 34 in Figs 2-3);
C.   at least one distal packaging abutment section (In this case only one distal packaging abutment section 20 appears to be properly described and shown in the drawings of Figs 2-3. Where is the other one encompassed by the claim limitation “at least one distal packaging abutment section”? See also the commentary in A above.);
D.   at least one proximal packaging abutment section (Similar problem to the one in C. In this case the specification text has properly described, and the drawings have properly illustrated only one proximal packaging abutment section 32 at the distal end of protrusion 34. Where is the other one encompassed in the claim limitation “at least one”? See also the commentary in B. above).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 20, 22, 24, 26-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are indefinite because the parts thereof identified as not being properly described in the specification cannot be properly interpreted (given the noted lack of an adequate written description of the same).
Claims 18, 26-27 and 29-31 are also indefinite because on the one hand they appear to be directed to the sub-combination of the package only (no medicament container is positively claimed), and on the other hand, they appear to be directed to the combination of the package and a medicament container (both the package and the medicament container are positively claimed). In the case of dependent claim 26 the claim expressly requires the medicament container to be arranged inside of the storage space, although based on the claim preamble and claim 16 from which claim 26 depends, claim 26 can also be read as being directed to the above noted sub-combination. In the case of dependent claim 27, for example, the entire claim recites only features of the medicament container, although as pointed out immediately above the claim is ostensibly drawn to the sub-combination of the packaging only. In the case of claim 30, for example, it recites structural limitations of the packaging (such as the size of the storage space) that are expressly dependent on the medicament container (see line 4), thereby also suggesting in these claims that the medicament container may be positively recited, while at the same time the claim can also be read as being directed to the noted sub-combination. See also claim 18’s further limitation on the cross section of the protrusion (of the packaging) by reference to the cross section of the barrel of the medicament container, in another example of the same kind as discussed immediately above.
Finally, and coincidentally, the examiner notes applicant’s express election for prosecution of claims that are directed to the sub-combination of the packaging only, including the fact that non-elected claims 32+ to the combination of the packaging and the medicament container are non-elected. First, see the text of the restriction of 4/13/22 and then note applicant’s election of Group I. That being the case, should applicant seek to obviate the rejection by amendment of the claims, the claims should not be amended in such a way that instead of being ambiguous they clearly positively recite the packaging and the medicament container. Rather the claims should be amended in such a way that instead of being ambiguous they clearly recite only packaging features as independent claim 16 and some dependents were drafted to recite.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 20, 24, 26-27 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al. (5,598,782). 
Haber discloses a vial holder 16 on which the claimed packaging reads. Regarding the claim 16 preamble the Haber packaging can hold some medicament container having the features recited therein although such a container may or may not be disclosed in the reference.
Regarding the limitations in the body of claim 16:
The claimed bottom can be the portion of circumferential sidewall 10 on which the packaging would rest if placed on its side.
The claimed distal sidewall section reads on lid 16 and the claimed proximal sidewall section reads on base 12, both the distal sidewall section and the proximal sidewall section forming the claimed sidewall structure connected to the bottom. 
The claimed at least one distal packaging abutment section reads on the inwardly facing portion of distal sidewall section that can abut a medicament container (for example, as shown for the medicament container or vial 4 in Haber). The claimed and at least one proximal packaging abutment section reads on annular elastomeric bumper 24 that is also capable of abutting a medicament container as claimed (for example, as shown for the medicament container or vial 4 in Haber).
Regarding claim 24 at least annular elastomeric bumper 24 as shown in Fig 1 is considered to be integrally formed with the sidewall structure and/or the bottom as claimed. Same for the bumper replacement taught in column 3 lines 52-53. 
The indefinite claim limitations are treated only to the extent possible, as usual. Thus, regarding claim 18, for example, the packaging of Haber can hold some container whose dimensions would be such as to meet the claim limitations. Regarding claim 26, in another example,  the Haber packaging can hold some medicament container having the features recited in claim 16 therein. Regarding claim 27, in another example, one can use the Haber packaging for a medicament container as claimed therein. And so on.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (5,598,782). Haber does not appear to disclose a thermoplastic material for the bottom and the sidewall structure. On the other hand such a material is conventional within the relevant art or well within the skill level of one of ordinary skill in the art to utilize in constructing packaging for a medicament container. Therefore, it would have been obvious to construct the Haber packaging as claimed for the purpose of providing a more economical and or durable packaging or as an alternative to the packaging construction in Haber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736